DETAILED ACTION

Allowable Subject Matter
Claims 37-39, 41 and 43-69 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply fully addresses the claim objections and rejections under 35 USC 112(b) set forth in the final office action. Below is a restatement discussing the reasons for allowance.
The prior art does not teach or suggest the separation and purification process as instantly claimed. In particular, the features regarding an acidifying agent being added to the washing agent(s) comprising water, wherein the acidifying agent comprises CO2 containing process gas, are considered to patentably distinguish the instant claimed process over the prior art.
Iversen (WO 2015/092773) is considered to be the closest prior art. Iversen discloses a process comprising:
processing a feed stream comprising carbonaceous material at a pressure of at least 150 bar and a temperature of at least 370°C to produce a product mixture (see p. 4, last paragraph);
cooling the product mixture to a temperature below 200°C (see p. 4, last paragraph);
depressurizing the product mixture to a pressure in the range of 1 to 70 bars (see p. 4, last paragraph; paragraph connecting pp. 12-13);
flashing the product mixture in a flash separator at a pressure in the range 50 to 70 bar (see paragraph connecting pp. 14-15; p. 19, 2nd paragraph)
separating the depressurized product mixture into a gas phase, an oil phase, and a water phase in a first phase separator (see p. 15, 2nd and 3rd paragraphs); and
separating the oil phase from the first phase separator in a second phase separator (i.e. “at least one further separation step”) (see p. 15, 3rd and 4th
Flash separation results in separation of a gas phase comprising a substantial amount of CO2. However, Iversen does not disclose or suggest adding the CO2 to a washing agent, which together are thereafter added to the oil phase subjected to the further separation step(s), as required by the instant claims. Rather, Iversen discloses condensing the CO2 and storing the liquid CO2 in a storage tank, which may be used for production of algae or enhanced oil recovery. Residual gas may be used for producing heat for heating the process (see p. 18, second paragraph).
There does not appear to be any suggestion or motivation in the prior art which would lead one of ordinary skill to modify the Iversen process in such a way as to arrive at the claimed embodiment, entailing adding CO2 containing process gas to a washing agent comprising water and then mixing with the oil phase for further purification and separation.
Other relevant prior art references include: Schinski et al (US 2009/0218062); Iversen (US 2014/0099691); Iverson (US 2014/0128646); and Iversen (WO 2015/169319); none of which overcome the deficiencies of the above discussed reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772